Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 	This action is responsive to the Amendment filed with on 12/14/2020.    Claims 1-20 are pending in the case.  

Claim Objections
Claims 16, 18 and 20 is withdrawn.

Response to Arguments
Applicant's arguments filed on 12/14/2020 have been fully considered but they are not persuasive. 

Applicant argues 1)  Lashina does not describe determination that identification information related to an owner of the private screen is same as identification information associated with movement of the private screen (page 21 of Argument); 2)  Perry does not disclose the claimed subject matter as recited in claim 1; 3)  Examiner failed to satisfy KSR requirement of obviousness to combine and 4) Lashina and Perry are non-analogous; 5)  Davidson fails to cure the deficiencies of Lashina and Perry of claims 16, 18 and 20; 6) Examiner failed to satisfy KSR requirement of obviousness to combine and 7) Lashina and Perry and Davidson are non-analogous.
Examiner respectfully disagrees.
1)  Applicant argues that because Lashina discloses the private screens for users who are detected to be present in proximity to the display and also Lashina’s private screens .
2)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Perry is only used to disclose the claimed [operator] being “user identification (ID)”, not the whole claim as Applicant argued on pages 21-22 of the Augment.  As explained in the Non-final Rejection on 09/17/2020, [0107] of Perry disclose that the operator of the content has an ID associated with it.  Therefore, Perry disclose the [operator] being “user identification (ID) and Lashina teaches the rest of the subject matter claimed in claim 1.
3) + 4) Lashina and Perry are analogous art because both references concern information exchange with access of a content by different users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lashina’s allowing the right user with the right window to perform allowed functions in a data exchange system with metadata database with identification information associated with content as taught by Perry.  The motivation for doing so would have been to make sure unique owners who has the right to the content is being the right person with the right identification in the metadata of the content.  (0107 of Perry).  Therefore, Examiner has 
5) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Davidson does not disclose determine whether the user ID associated with the window is same as the operation user ID associated with the movement of the window”. 
Davidson discloses determine a moving state of the window based on the operation state, wherein the moving state of the window indicates movement of the window;  (Fig. 16A and [0221]-[00224] of Davidson, determine the moving state of the merged/linked window 1622, where movement of the window is by user 1634 by input of the finger of the user) determine whether a [operator] associated with the window is the same as an operation [operator] associated with the movement of the window; (Fig. 16A and [0221]-[00224] of Davidson, determine the moving state of the merged/linked window 1622, where movement of the window is by user 1634 by input of the finger of the user, where the user who is moving the window is the owner of his/her portion of the merged/linked window);” and “the operation [operator] indicates an operator for the movement of the window (Fig. 16A and [0221]-[00224] of Davidson, determine the moving state of the merged/linked window 1622, where movement of the window is by user 1634 by input of the finger of the user because each user can manipulate their portion of the merged/linked windows by each user who owns their own window, such as user a will be able to control the window and move the window of his portion of the linked window 1616 and user b will be able to control the window and move the window of his portion of the linked window 1626 ).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10, 12-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lashina et al (US 20090322678 A1) in view of Perry et al (US 20090006211 A1).
Referring to claims 1 and 17 and 19, Lashina discloses information processing apparatus comprising: 
	One or more processors (Fig. 1 and [0019] of Lashina, processor 120) configured to:
	acquire first operation information indicating a first operation of a first user; ([0018] of Lashina, first user 240 looking at certain products as an operation of the user, e.g., 220, 222, and the private screen 230 displaying information related to products or other promotional materials to Fig. 2A of Lashina, first user 240)
	generate a first window based on the acquired first operation information, ([0018] of Lashina, first user 240 looking at certain products, e.g., 220, 222, and generated the private screen 230, based on the first user 240 looking at the product, displaying information related to products or other promotional materials to Fig. 2A of Lashina, first user 240)
	acquire second operation information indicating each of a second operation of the first user on the first window, ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence the windows will separate when the overlapped area become one of equal to or smaller than a second portion of each window and the second operation of the first user is to manually split or join the group with another user’s window or walk closer to that user to form the group) and an operation of a second user on a second window; ([0018] of Lashina, the second user 245 looking at certain products, e.g., 220, 222, the private screen 235 displaying information related to products or other promotional materials to Fig. 2A of Lashina, second user 245.  Further, [0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence second operation of the second user is to walk closer to further from the first user to merge or split from the group window)
	determine an operation state of each of the first window and the second window based on the acquired second operation information; ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence second operation of the second user is to walk closer to further from the first user to merge or split from the group window and vis versa from first user to the second user to manually split or join the group with another user’s window or walk closer to that user to form the group)
determine a moving state of the first window and a moving state of the second window based on the operation state, wherein the moving state of the first window indicates movement of the first window, and the moving state of the second window indicates movement on the second window; ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence second operation of the second user is to walk closer to further from the first user to merge or split from the group window and vis versa from first user to the second user to manually split or join the group with another user’s window or walk closer to that user to form the group)Advisory Action of July 7, 2020 
determine, based on the moving state of the first window, a [operator] associated with the first window is the same as an operation operator [operator] associated with the movement of the first window; (Fig. 3-I and [0029] of Lashina discloses of detecting the user and create an private window for that user and the window is associated with that particular user, hence the system knows that particular user is the operator of that particular private window and as explained above, the owner of the window can move the window with it or manually merge/split up the window with others)
Fig. 3-I and [0029] of Lashina discloses of detecting the user and create an private window for that user and the window is associated with that particular user, hence the system knows that particular user is the operator of that particular private window and as explained above, the owner of the window can move the window with it or manually merge/split up the window with others)
	merge the first window with the second window, after the generation of the first window, to generate a merged window; (as shown in Figs. 2B-2C and [0028]-[0029] of Lashina, the first user and the second user’s screen merge together into a group screen/window)
	wherein the first window is merged with the second window based on:
	the determined operation state of each of the first window and the second window, (as shown in Figs. 2B-2C and [0028]-[0029] of Lashina, the first user and the second user’s screen merge together into a group screen/window); 
 	the determination that the [operator] associated with the first window is the same as the operation [operator] associated with the movement of the first window, and the determination that the [operator] associated with the second window is the same as the operation [operator] associated with the movement of the second window; (Fig. 3-I and [0029] of Lashina discloses of detecting the user and create an private window for that user and the window is associated with that particular user, hence the system knows that particular user is the operator of that particular private window and as explained above, the owner of the window can move the window with it or manually merge/split up the window with others); and
		generate first information based on the merged window; ([0028] of Lashina, once the screen/window is merged to form a combined window) and
[0028] of Lashina, once the screen/window is merged, any content is configured to display on the entire window or portions of).
 	Lashina does not specifically disclose [operator] being “user identification (ID)”.
	However, Perry discloses allowing the right operator/user with the correct user ID to operate the corresponding window and/or functions of the system ([0107] of Perry, content metadata database identifies the identifier of the owner of a content and identifier of a rights holder of the content item, etc… to make sure the right owner of the content is associated with the content) 
Lashina and Perry are analogous art because both references concern information exchange with access of a content by different users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lashina’s allowing the right user with the right window to perform allowed functions in a data exchange system with metadata database with identification information associated with content as taught by Perry.  The motivation for doing so would have been to make sure unique owners who has the right to the content is being the right person with the right identification in the metadata of the content.  (0107 of Perry).

Referring to claim 2, Lashina in view of Perry disclose the information processing apparatus according to claim 1, wherein the one or more processors are further configured to: acquire identification information of each of the first user. ([0024] and Fig. 3-I of Lashina, if user approaches the shop window, the user is identified and a window of product for that user is displayed) 	Referring to claim 3, Lashina in view of Perry disclose the information processing apparatus according to claim 2, wherein the one or more processors are further configured to merge the first window with the second window based on the second user being an owner of the [0028] of Lashina, once the screen/window is merged, any content is configured to display on the entire window or portions of, Fig. 2A of Lashina, first user 240 is the private owner of the first window 235) 	Referring to claim 4, Lashina in view of Perry disclose the information processing apparatus according to claim 1, wherein
the first window includes a first item group, the second window includes a second item group, ([0018] of Lashina, private screen of user 235 will have a plurality of products and second private screen of user will have a plurality of products) and 
the one or more processors are further configured to:
 merge the first item group and the second item group; (Fig. 3-I and [0029] of Lashina discloses of detecting the user and create an private window for that user and the window is associated with that particular user, hence the system knows that particular user is the operator of that particular private window and as explained above, the owner of the window can move the window with it or manually merge/split up the window with others and [0034]-[0037] of Lashina, contents of each screen is also merged)
generate a third item group based on the merged first item group and the second item group, wherein the third item group includes the merged first item group and the second item group; (Fig. 3-I and [0029] of Lashina discloses of detecting the user and create an private window for that user and the window is associated with that particular user, hence the system knows that particular user is the operator of that particular private window and as explained above, the owner of the window can move the window with it or manually merge/split up the window with others and [0034]-[0037] of Lashina, contents of each screen is also merged) and
[0028] of Lashina, once the screen/window is merged, any content is configured to display on the entire window or portions of)
 	Referring to claim 7, Lashina in view of Perry disclose the information processing apparatus according to claim 1, wherein the one or more processors are further configured to merge the first window with the second window based on, a position relationship, the position relationship is between the first window and the second window, and the position relationship satisfies a condition by each of the second operation of the first user and the operation of the second user. (as shown in Figs. 3-I and 3-II, and [0026], [0028]-[0033] of Lashina, depending on the distances between the two different users, within the predetermined position/condition between the two uses, once the screen/window is merged, any content is configured to display on the entire window or portions of) 	Referring to claim 9, Lashina in view of Perry disclose the information processing apparatus according to claim 1, wherein the one or more processors are further configured to: divide the merged window into respective windows corresponding to the first user and the second user, based on the second operation information; ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window) generate second information of the respective windows; and control display, on the respective windows, of the generated second information. ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window) 	Referring to claim 10, Lashina in view of Perry disclose the information processing apparatus according to claim 9, wherein the one or more processors are further configured to: [0036]-[0037] of Lashina, the split private screens may be a duplicate or copy of the group screen with shared content) 	Referring to claim 12, Lashina in view of Perry disclose the information processing apparatus according to claim 9, wherein the one or more processors are further configured to: set respective imaginary windows corresponding to the first user and the second user, in the merged window, and divide the merged window based on a position relationship, wherein the position relationship between the respective imaginary windows, and the position relationship satisfies a condition by each of the first operation of the first user and the operation of the second user. (as shown in Figs.. 3-II, and [0026], [0028]-[0033] of Lashina, depending on the distances between the two different users, within the predetermined position/condition between the two uses, once the screen/window is merged, any content is configured to display on the entire window or portions of.  [0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window)

 	Referring to claim 13, Lashina in view of Perry disclose the information processing apparatus according to claim 12, wherein the one or more processors are further configured to divide the merged window based on an overlap region, of the respective imaginary windows, that is one of equal to or smaller than a specific proportion of each of the respective imaginary window.  ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence the windows will separate when the overlapped area become one of equal to or smaller than a second portion of each window)

 	Referring to claim 14, Lashina in view of Perry disclose the information processing apparatus according to claim 1, wherein the second window includes a plurality of sub-windows, (as shown in Fig. 2C and [0032]-[0035] of Lashina, group screen 280 is a window with a plurality of windows merged) and the second user corresponds to a plurality of users, and the plurality of users corresponds to the plurality of sub-windows. (as shown in Fig. 2C of Lashina, second user for group screen 280 includes a plurality of users 270 and 275.  [0032]-[0035] of Lashina discloses that more than 2 users can be merged with other users when they are within a certain distance from each other into a big screen, e.g., if user 235 with screen 230 is close to the group screen 280, then those 3 screens associated with these 3 users can merge together into another group screen)
 	Referring to claim 15, Lashina in view of Perry disclose the information processing apparatus according to claim 1, wherein the one or more processors are further configured to: receive an input of at least one of the first operation of the first user, the operation of the second user, second information for identification of the first user or third information for identification of the second user; and control display of at least one of the first window, the second window, or the merged window based on received input. (as shown in Figs. 2B-2C and [0032]-[0035] of Lashina, there is a display of the first window, 230, a second window 255 and a merged window 280)
Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lashina et al (US 20090322678 A1) in view of Perry et al (US 20090006211 A1) as applied to claims 4 and 10 above, and further in view of Shepherd et al (US 2015/0149929)
Referring to claim 5, Lashina in view of Perry disclose the information processing apparatus according to claim 4.  Lashina in view of Perry do no specifically disclose “wherein the one or more processors are further configured to exclude a first item of the first item group from the third item group, based on the first item that is inaccessible to the second user.”	However, Shepherd discloses wherein the one or more processors are further configured to exclude a first item of the first item group from the third item group, based on the first item that is inaccessible to the second user because Shepherd discloses of a combined space/white board 405 where multiple remote user can drag and drop their documents to be shared and/or combined, and there is a private space 406 for each user where nobody else can see.  As shown in Figs. 4-5 and [0095]-[0098] of Shepherd.
Lashina and Perry and Shepherd are analogous art because both references concern sharing platform among multiple users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lashina’s shared space with shared data group with metadata database with identification information associated with content as taught by Perry with privilege information associated with the users taught by Shepherd because doing so help protect private portion of shared document. ([0005] of Shepherd).
 	Referring to claim 11, Lashina in view of Perry disclose the information processing apparatus according to claim 10.  Lashina in view of Perry do not specifically disclose wherein the one or more processors are further configured to:  exclude the display of the copy of the content on the respective windows, based on the content displayed on the merged window that is associated with a shared user account, wherein the content displayed on the merged window is associated with a shared user account and the content that is disassociated with each of a first user account and a second user account, the shared user account is shared by each of the 
	However, Shepherd discloses further configured to:  exclude the display of the copy of the content on the respective windows, based on the content displayed on the merged window that is associated with a shared user account, wherein the content displayed on the merged window is associated with a shared user account and the content that is disassociated with each of a first user account and a second user account, the shared user account is shared by each of the first user and the second user, and the first user account corresponds to the first user and the second user account corresponds to the second use because Shepherd discloses of wherein the content that is displayed on the merged window is associated with a shared user account and a combined space/white board 405 where multiple remote user can drag and drop their documents to be shared and/or combined, and there is a private space 406 for each user where nobody else can see, where the content displayed on the merged whiteboard is not associated with either user account of an individual user, e.g., when the user drags the content 502 into shared whiteboard area, 502 is not associated exclusively just with user Kathy Burker, but shared with other users that are participated in the shared workspace and Kathy Burker’s private workspace will not show/display the file 502 anymore.  As shown in Figs. 4-5 and [0095]-[0098] of Shepherd.  
 	Lashina and Perry and Shepherd are analogous art because both references concern sharing platform among multiple users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lashina’s shared space with shared data group with metadata database with identification information associated with content as taught by Perry with privilege information associated with the users taught by Shepherd because doing so help protect private portion of shared document. ([0005] of Shepherd).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Lashina et al (US 20090322678 A1) in view of Perry et al (US 20090006211 A1) as applied to claim 4 above, and further and in view of Arrouye et al (us 2013/0311598 A1).
 	Referring to claim 6, Lashina in view of Perry disclose the information processing apparatus according to claim 4, wherein the first item group is associated with a user account of the first user, ([0028] of Lashina, once the screen/window is merged, any content is configured to display on the entire window or portions of, Fig. 2A of Lashina, second user 245 is the private owner of the second window 235) the second item group is associated with a user account of the second user. ([0028] of Lashina, once the screen/window is merged, any content is configured to display on the entire window or portions of, Fig. 2A of Lashina, first user 240 is the private owner of the first window 230).  Lashina in view of Perry do not specifically disclose “the third item group is associated with a user account shared by each of the first user and the second user.”
	 However, Arrouye discloses first and second user can both contribute to shared data and can merge the data together to create a third item.  [0007]-[0009] of Arrouye.
	Lashina and Perry and Arrouye are analogous art because both references concern sharing platform among multiple users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lashina’s shared space with shared data group with metadata database with identification information associated with content as taught by Perry with privilege information associated with merging information associated with the users taught by Arrouye because doing so allowed shared documents to be merged. ([0009] of Arrouye).
 	
 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lashina et al (US 20090322678 A1) in view of Perry et al (US 20090006211 A1) as applied to claim 7 above, and further in view of Horiuchi et al (US 2014/0176394).
Referring to claim 8, Lashina in view of Perry disclose the information processing apparatus according to claim 7.  Lashina in view of Perry do not specifically disclose wherein the one or more processors are further configured to merge the first window with the second window, based on a region in the first window, and the region in the first window overlaps with the second window. 
	However, Horiuchi discloses wherein the one or more processors are further configured to merge the first window with the second window, based on a region in the first window, and the region in the first window overlaps with the second window because Horiuchi discloses wherein the window managing unit merges the first window and the second window, when a region of a predetermined proportion or more in the first window overlaps with the second window. [0048]-[0050] of Horiuchi where the merged differential region of a plurality of screens is a minimum/predetermined rectangular region to be merged.  Further, [0061] of Horiuchi, differential regions of object obj1 overlap one another and are therefore merged together and treated as one element.
 	Lashina and Perry and Horiuchi are analogous art because both references concern sharing platform among multiple users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lashina’s shared space with shared data group with metadata database with identification information associated with content as taught by Perry with privilege information associated with overlapping portion of the screens taught by Horiuchi because doing so easily identify the portion of the document being modified or updated that are overlapped. ([0048] of Horiuchi).

Claims 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lashina et al (US 20090322678 A1) in view of Davidson (US 20130069885 A1). 	Referring to claims 16 and 18 and 20, Lashina discloses an information processing apparatus comprising: the one or more processors are configured to:
acquire first operation information indicating a first operation of a first user; ([0018] of Lashina, first user 240 looking at certain products, e.g., 220, 222, and the private screen 230 displaying information related to products or other promotional materials to Fig. 2A of Lashina, first user 240)
	generate a window based on the acquired first operation information, wherein the window comprises a first imaginary window associated with the first user and a second imaginary window associated with a second user ([0036]-[0037] of Lashina, where the user’s action can merge windows of the first user’s window and the second user’s window into a combined/fusion window, where the first and second windows associated with first and second user is such that [0018] of Lashina, first user 240 looking at certain products, e.g., 220, 222, and generated the private screen 230, based on the first user 240 looking at the product, displaying information related to products or other promotional materials to Fig. 2A of Lashina, first user 240 and [0018] of Lashina, the second user 245 looking at certain products, e.g., 220, 222, the private screen 235 displaying information related to products or other promotional materials to Fig. 2A of Lashina, second user 245)
	acquire second operation information indicating each of a second operation of the first user on the window, and an operation of the second user on the window; ([0036]-[0037] of Lashina, where the user’s action can merge windows of the first user’s window and the second user’s window into a combined/fusion window, where the user’s action can form a merged window with the first user’s window and the second user’s window when the first user is moving closer to the second user and the second user is moving closer to the first user) 
 	determine an operation state of each of the first window and the second window based on the acquired second operation information; ([0036]-[0037] of Lashina, where the user’s action can merge windows of the first user’s window and the second user’s window into a combined/fusion window, where the user’s action can form a merged window with the first user’s window and the second user’s window when the first user is moving closer to the second user and the second user is moving closer to the first user) 
[0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence the windows will separate when the overlapped area become one of equal to or smaller than a second portion of each window and the second operation of the first user is to manually split or join the group with another user’s window or walk closer to that user to form the group, so there will be less and less overlapping between the two windows and eventually becomes zero overlap between the two windows)
	wherein the [operator] indicates an owner of the window; (Fig. 3-I and [0029] of Lashina discloses of detecting the user and create an private window for that user and the window is associated with that particular user, hence the system knows that particular user is the operator of that particular private window and as explained above, the owner of the window can move the window with it or manually merge/split up the window with others) and
	divide the window into a first window and a second window; ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users) 
the determined operation state, the determination that the [operator] associated with the window is same as the operation [operator] associated with the movement of the window, ([0018] of Lashina, the second user 245 looking at certain products, e.g., 220, 222, the private screen 235 displaying information related to products or other promotional materials to Fig. 2A of Lashina, second user 245.  Further, [0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence second operation of the second user is to walk closer to further from the first user to merge or split from the group window) and 
the determination that the overlap between the first imaginary window and the second imagery window is one of less than or equal to the specific proportion of one of the first imaginary window or the second imaginary window, wherein the second window is different from the first window; ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window, based on user’s manual movement of the windows, the window will be further and further away from each other as the user’s movement, hence the windows will separate when the overlapped area become one of equal to or smaller than a second portion of each window and the second operation of the first user is to manually split or join the group with another user’s window or walk closer to that user to form the group, so there will be less and less overlapping between the two windows and eventually becomes zero overlap between the two windows) 
 	generate information of each of the window based on the acquired second operation information division ([0036]-[0037] of Lashina, where the users’ action can a merged windows into different merged windows that belongs to different users); and
	control display of the generated information on each of the each of the first window and the second window. ([0036]-[0037] of Lashina, where the user’s action can split a merged window into different private windows that belongs to different users with different content in each window)
 	Lashina does not specifically disclose [operator] being “user identification (ID)”.
	However, Perry discloses allowing the right operator/user with the correct user ID to operate the corresponding window and/or functions of the system ([0107] of Perry, content metadata database identifies the identifier of the owner of a content and identifier of a rights holder of the content item, etc… to make sure the right owner of the content is associated with the content) 

 	Lashina in view of Perry do not specifically disclose “determine a moving state of the window based on the operation state, wherein the moving state of the window indicates movement of the window;  determine whether a [operator] associated with the window is the same as an operation [operator] associated with the movement of the window; determine an overlap between the first imaginary window associated with the first user and the second imaginary window associated with the second user is one of less than or equal to a specific proportion of one of the first imaginary window or the second imaginary window;” and “the operation [operator] indicates an operator for the movement of the window;”
However, Davidson discloses determine a moving state of the window based on the operation state, wherein the moving state of the window indicates movement of the window;  (Fig. 16A and [0221]-[00224] of Davidson, determine the moving state of the merged/linked window 1622, where movement of the window is by user 1634 by input of the finger of the user) determine whether a [operator] associated with the window is the same as an operation [operator] associated with the movement of the window; (Fig. 16A and [0221]-[00224] of Davidson, determine the moving state of the merged/linked window 1622, where movement of the window is by user 1634 by input of the finger of the user, where the user who is moving the window is the owner of his/her portion of the merged/linked window);” and “the operation [operator] indicates an operator for the movement Fig. 16A and [0221]-[00224] of Davidson, determine the moving state of the merged/linked window 1622, where movement of the window is by user 1634 by input of the finger of the user because each user can manipulate their portion of the merged/linked windows by each user who owns their own window, such as user a will be able to control the window and move the window of his portion of the linked window 1616 and user b will be able to control the window and move the window of his portion of the linked window 1626 ).
Lashina and Perry and Davidson are analogous art because both references concern information exchange with access of a content by different users.  Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Lashina’s allowing the right user with the right window to perform allowed functions in a data exchange system with metadata database with identification information associated with content as taught by Perry and right to move the merged windows by either of the user to be able to share information with other user of the merged window taught by Davidson.  The motivation for doing so would have been to allow users to share information with each in a multi-touch display environment as a special mode of an organization tool between remote users ([0220]-[0221] of Davidson).
 	 		
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAIMEI JIANG/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145